DETAILED ACTION

Contents
No table of contents entries found.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-12, 15-17, in the reply filed on 8/12/22 is acknowledged.


Claims 1-17 are currently pending.  Claims 13-14 are withdrawn from consideration






Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

           The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimedinvention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made. 


Claims 1-4, 6, 7-10, 12, 16 is rejected under 35 U.S.C. 103 as being unpatentable over Srikanth et al (US 2019/0037150 A1) in view of Hu et al (IEEE: “Instance segmentation based semantic matting for compositing applications”).
Regarding claim 1, Srikanth teaches a method of performing an image matting on an image, the method comprising: detecting, by an image processing system, one or more objects in the image (see 0065; object recognition); determining, by the image processing system, a confidence map associated with the image using one or more image segmentation techniques for each of the one or more objects (see 0118; confidence map was generated); generating, by the image processing system, a tri-map for each of the one or more objects in the image from the confidence map based on a distance between a first pixel in the image and a second pixel in at least one of the one or more objects in the image, wherein the tri-map is used to perform the image matting (see 0047, 0078, 0085, 0100, 0107, 0122; initial trimap by regularizing an initial depth map into a dense depth map ….  Wherein the weight may be derived as a function of the distance of the RGBxy feature of the pixel from the super-pixel centroids, wherein generating the initial trimap further comprises dilating the boundary between foreground and background for the unknown regions, and wherein the initial trimap is used for image matting).  Srikanth does not teach generating, by the image processing system, a tri-map for each of the one or more objects in the image from the confidence map based on at least one of a size of each of the one or more objects in the image.
Hu, in the same field of endeavor, teaches generating, by the image processing system, a tri-map for each of the one or more objects in the image from the confidence map based on at least one of a size of each of the one or more objects in the image (see pg. 138; the amount of dilation is determined by the object size).  
It would have been obvious (before the effective filing date of the claimed invention) or (at the time the invention was made) to one of ordinary skill in the art to modify Srikanth to utilize the cited limitations as suggested by Hu.  The suggestion/motivation for doing so would have been to enhance the segmentation with improved performance results for image compositing (see abstract).  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in the manner explained above using known engineering design, interface and/or programming techniques, without changing a “fundamental” operating principle of Srikanth, while the teaching of Hu continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result.    It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.  
Regarding claim 2, 4, 6, 16, Srikanth with Hu teaches all elements as mentioned above in claim 1.  Srikanth with Hu does not teach identifying the one or more objects in the image using one or more object detection techniques; determining a transformation value for each of the one or more objects using a ratio of a size of the image to the size of each of the one or more objects in the image and a predetermined value, as inputs to a transformation function; providing the image and the tri-map of the image to a first pre-trained deep learning model; and generating an alpha matte of the image, wherein a foreground and a background in the image is separated using the alpha matte; at least one of a bounding box technique using machine learning based viola-jones object detection framework using haar features, a scale-invariant feature transform (SIFT), a histogram of oriented gradient (HOG) features, a deep learning based region proposal, a single-shot refinement neural network for object detection, or a single-shot multi-box detector.
Hu, in the same field of endeavor, teaches identifying the one or more objects in the image using one or more object detection techniques; determining a transformation value for each of the one or more objects using a ratio of a size of the image to the size of each of the one or more objects in the image and a predetermined value, as inputs to a transformation function (see pg. 135); providing the image and the tri-map of the image to a first pre-trained deep learning model (see pg. 138); and generating an alpha matte of the image, wherein a foreground and a background in the image is separated using the alpha matte (see pg. 138); at least one of a bounding box technique using machine learning based viola-jones object detection framework using haar features, a scale-invariant feature transform (SIFT), a histogram of oriented gradient (HOG) features, a deep learning based region proposal, a single-shot refinement neural network for object detection, or a single-shot multi-box detector (see pg. 138).  
It would have been obvious (before the effective filing date of the claimed invention) or (at the time the invention was made) to one of ordinary skill in the art to modify Srikanth with Hu to utilize the cited limitations as suggested by Hu.  The suggestion/motivation for doing so would have been to enhance the segmentation with improved performance results for image compositing (see abstract).  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in the manner explained above using known engineering design, interface and/or programming techniques, without changing a “fundamental” operating principle of Srikanth with Hu, while the teaching of Hu continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result.    It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.  
Regarding claim 3, the Srikanth teaches computing the confidence map for the one or more objects in the image based on at least one of a pre-trained deep learning model, a depth sensor, or a Time of Flight (TOF) sensor; and modifying the confidence map using a color similarity based boundary correction technique (see 0079, 0120).
	Regarding claims 7-10, 12, the claims are analyzed as a image processing system that implements the limitations within claims 1-4, 6, respectively (see rejections of claims 1-4, 6).
Claims 15, 17 is rejected under 35 U.S.C. 103 as being unpatentable over Srikanth et al (US 2019/0037150 A1) with Hu et al (IEEE: “Instance segmentation based semantic matting for compositing applications”), and further in view of Sun et al (US 2012/0020554 A1).
Regarding claim 15, 17, Srikanth with Hu teaches all elements as mentioned above in claim 1.  Srikanth with Hu does not teach at least one of the one or more objects in the image is determined based on a bounding box applied to each of the one or more objects in the image, and wherein the second pixel is located at a center of the bounding box; generating the tri-map using morphological operations, and wherein kernel size of the morphological operations are determined based on a ratio of a size of the image to the size of each of the one or more objects in the image.
Sun, in the same field of endeavor, teaches at least one of the one or more objects in the image is determined based on a bounding box applied to each of the one or more objects in the image, and wherein the second pixel is located at a center of the bounding box (see 0040); generating the tri-map using morphological operations, and wherein kernel size of the morphological operations are determined based on a ratio of a size of the image to the size of each of the one or more objects in the image (see 0040).  
It would have been obvious (before the effective filing date of the claimed invention) or (at the time the invention was made) to one of ordinary skill in the art to modify Srikanth with Hu to utilize the cited limitations as suggested by Sun.  The suggestion/motivation for doing so would have been to enhance the image matte quality and speed (see 0005).  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in the manner explained above using known engineering design, interface and/or programming techniques, without changing a “fundamental” operating principle of Srikanth with Hu, while the teaching of Sun continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result.    It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.  


Allowable Subject Matter
Claims 5, 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claims 5, 11, none of the references of record alone or in combination suggest or fairly teach wherein the generating the tri-map for each of the one or more objects in the image further comprises: computing the distance from the first pixel in the image that is located outside the one or more objects to the second pixel in the at least one of the one or more objects in the image; comparing the distance with a transformation value corresponding to each of the one or more objects; and labelling the first pixel as an unknown pixel based on the distance being less than the transformation value; or labelling the first pixel as at least one of a foreground pixel or a background pixel using the confidence map based on the distance being greater than or equal to the transformation value.  



Conclusion
Claims 1-4, 6-10, 12, 15-17 are rejected.  Claims 5, 11 are objected to as being dependent upon a rejected base claim.  Claims 13-14 are withdrawn from consideration.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD PARK.  The examiner’s contact information is as follows:
Telephone: (571)270-1576 | Fax: 571.270.2576 | Edward.Park@uspto.gov
For email communications, please notate MPEP 502.03, which outlines procedures pertaining to communications via the internet and authorization.  A sample authorization form is cited within MPEP 502.03, section II.
The examiner can normally be reached on M-F 9-6 CST.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on 571-270-3717.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/EDWARD PARK/
Primary Examiner, Art Unit 2666